IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10969
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CURTIS MITCHELL O’BRIEN,
a/k/a Rudolph P. (Peter) Heim,

                                         Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 6:89-CR-009-1
                         - - - - - - - - - -
                           August 18, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Curtis Mitchell O'Brien, federal prisoner # 17872-077, appeals

the district court’s dismissal of his Fed. R. Civ. P. 60(b)

motion/28 U.S.C. § 1651 "Coram Nobis" action.   He argues that the

district court abused its discretion in denying him leave to amend

his complaint and that the district court abused its discretion in

failing to allow him to file a reply brief to the Government’s

response.   He contends that he was subjected to double jeopardy.

     O’Brien’s attempt to raise his double jeopardy claim in this


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-10969
                                 -2-

Rule 60(b)/coram nobis action is an obvious attempt to circumvent

the prohibition against filing successive 28 U.S.C.

§ 2255 motions.   His appeal is DISMISSED AS FRIVOLOUS.   5th Cir. R.

42.2.